DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated 04/19/2021.
Claims 1, 2, 4-13 and 15-20 are allowed.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on
05/17/2021 has been entered.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Hansen et al., US 20170108348 A1, in view of Duleba, US 2017006900 A1 and Koo et al., US 20180283889 A1.
	Hansen discloses a method for selecting a point of interest, the method comprising: 
receiving a user request from a vehicle user including a point of interest type and user constraints (See at least ¶30 and 105); 
See at least ¶75 and 108); 
determining a wait time for each point of interest of the plurality of points of interest (See at least ¶73); 
identifying, using processing circuitry, a POI from the plurality points of interest that satisfies the user constraints based on the determined wait times at each point of interest of the plurality of points of interest (See at least ¶75); 
receiving, using the processing circuitry, a user input from the vehicle user (See at least ¶45); and 
updating, using the processing circuitry, navigation directions of a vehicle based on the identified point of interest when the user input includes an acknowledgment of the identified point of interest (See at least ¶33); and 
and wherein the method further includes updating a count when the vehicle user rejects the identified point of interest (See at least ¶136).

Dubela discloses wherein the user constraints include individuals visiting the POI in addition to the vehicle user, and identification of items for sale at the POI received from the POI, and identifying the plurality of POI is based on a frequency of visiting the POI (See at least ¶2 and 10).

Koo discloses wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint (See at least ¶26).
None of the prior art of record references taken either together or in combination with the prior art of record discloses:
(Claims 1, 12 and 20) “identifying a subsequent POI as a POI having a lowest count.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662